IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41002
                        USDC No. L-98-CV-17


IHAB F. ALMALLAH,

                                    Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                    Respondent-Appellee.

                       ---------------------

          Appeal from the United States District Court
               for the Southern District of Texas

                       ---------------------

                           June 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*


     Ihab F. Almallah has filed a motion to proceed in forma

pauperis (IFP) in this appeal from the district court’s denial of

his 28 U.S.C. § 2241 petition.   The appellee has filed a motion

to dismiss the appeal as moot and for failure to exhaust

administrative remedies.

     After Almallah filed his habeas petition in the district

court, the Board of Immigration Appeals granted his application


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No: 98-41002
                                -2-

to reopen the deportation proceedings.    The exhaustion

requirement is statutorily mandated and is jurisdictional.

Townsend v. United States Dep't of Justice INS, 799 F.2d 179, 181

(5th Cir. 1986).   Because Almallah has not exhausted his

administrative remedies with regard to the challenge to his

deportation order, this court lacks jurisdiction to review this

issue.   The INS’s motion to dismiss is GRANTED.   Almallah’s

motion for IFP is DENIED AS MOOT.